Citation Nr: 1714708	
Decision Date: 05/04/17    Archive Date: 05/11/17

DOCKET NO.  15-06 987	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen the claim for chondromalicia, left knee as secondary to the service-connected disability of degenerative changes, right knee and degenerative changes, lumbosacral spine, status post laminectomies, with intervertebral disc syndrome.

2.  Evaluation of degenerative changes, lumbosacral spine, status post laminectomies, with intervertebral disc syndrome currently evaluated as 10 percent disabling.

3.  Evaluation of radiculopathy, left lower extremity currently evaluated as 10 percent disabling.

4.  Evaluation of degenerative changes, right knee currently evaluated as 10 percent disabling.

5.  Evaluation of radiculopathy, right lower extremity currently evaluated as 10 percent disabling.

6.  Evaluation of bilateral hearing loss currently evaluated as 0 percent disabling.

7.  Service connection for weight gain as secondary to the service-connected disability of degenerative changes, right knee and degenerative changes, lumbrosacral spine, status post laminectomies, with intervertebral disc syndrome.

8.  Service connection for erectile dysfunction as secondary to the service-connected disability of degenerative changes, right knee and degenerative changes, lumbosacral spine, status post laminectomies, with intervertebral disc syndrome.

9.  Service connection for sleep apnea/lack of sleep as secondary to the service connected disability of degenerative changes, right knee and degenerative changes, lumbosacral spine, status post laminectomies, with intervertebral disc syndrome.

10.  Service connection for bilateral eye condition due to eye trauma.

11.  Service connection for hypertension as secondary to the service connected disability of degenerative changes, right knee and degenerative changes, lumbosacral spine, status post laminectomies, with intervertebral disc syndrome.

12.  Service connection for diabetes mellitus type II as secondary to the service connected disability of degenerative changes, right knee and degenerative changes, lumbosacral spine, status post laminectomies, with intervertebral disc syndrome.

13.  Service connection for diabetic polyneuropathy with left foot drop as secondary to the service connected disability of degenerative changes, right knee and degenerative changes, lumbosacral spine, status post laminectomies, with intervertebral disc syndrome.

14.  Entitlement to individual unemployability.

15.  Eligibility to Dependents' Educational Assistance under 38 U.S.C. chapter 35.



REPRESENTATION

The Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Foster, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1983 to February 1996.

This case comes before the Board of Veterans' Appeals (Board) on appeal of an April 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of these electronic records.

Unfortunately, during the pendency of this appeal, the Veteran died.  Accordingly, this appeal must be dismissed.


FINDING OF FACT

A Social Security Administration Data inquiry of April 2017 shows that the Veteran passed away in February 2017.




CONCLUSION OF LAW

Due to the death of the Veteran, the Board has no jurisdiction to adjudicate the merits of this appeal at this time.  38 U.S.C.A. § 7104(a) (West 2014); 38 C.F.R. § 20.1302 (2016). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Unfortunately, the Veteran died during the pendency of the appeal.  As a matter of law, appellants' claims do not survive their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  This appeal on the merits has become moot by virtue of the death of the Veteran and must be dismissed for lack of jurisdiction.  See 38 U.S.C.A. § 7104(a) (West 2014); 38 C.F.R. § 20.1302 (2016).

In reaching this determination, the Board intimates no opinion as to the merits of this appeal or to any derivative claim brought by a survivor of the Veteran.  38 C.F.R. § 20.1106 (2016).  

The Board's dismissal of this appeal does not affect the right of an eligible person to file a request to be substituted as the Veteran for purposes of processing the claim to completion.  Such request must be filed not later than one year after the date of the Veteran's death.  See 38 U.S.C.A. § 5121A (West 2014); 38 C.F.R. § 3.1010(b) (2016).  A person eligible for substitution includes "a living person who would be eligible to receive accrued benefits due to the claimant under section 5121(a) of this title ...."  38 U.S.C.A. § 5121A (West 2014); see 38 C.F.R. § 3.1010(a) (2016).  An eligible party seeking substitution in an appeal that has been dismissed by the Board due to the death of the claimant should file a request for substitution with the VA office from which the claim originated (listed on the first page of this decision).  38 C.F.R. § 3.1010(b) (2016). 



ORDER

The appeal is dismissed.




		
E. I. VELEZ
	Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


